Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Pre-Brief Appeal Conference decision filed February 17, 2022.

3.	Based on the Pre-Brief Appeal Conference decision filed February 17, 2022, this action is Non-Final.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed in the Pre-Brief Conference request filed January 12, 2022 have been fully considered and are persuasive with respect to Martinez’s “metamodel”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson et al. (US 2018/0279092).
	Furthermore, additional citations have been provided to show that Martinez explicitly discloses, teaches, or suggest, “in response to determining that the first network environment is to be designated for creation, storing, on a storage device, first provisioning metadata associated with the network environment provisioner that is configured.  It has been determined that Martinez fails to teach that the metadata is stored in a predetermined format 
	For the reasons above, claims 1-20 have been newly rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2012/0185913) in view of Nelson et al. (US 2018/0279092).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2012/0185913) in view of Nelson et al. (US 2018/0279092).

INDEPENDENT:
As per claim 1, Martinez teaches a method comprising: 
automatically, by a computing device comprising a processing device, monitoring a schedule data structure over time, the schedule data structure identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated (see Martinez, [0071]: “Manager module 26 may further schedule the start and stop time windows for the one or more cloud-computing resources, or govern a service level, such as per a service level agreement (SLA), or a threshold associated with the one or more cloud-computing resources”;  [0098]: “This detection and cleanup process could also be initiated by a periodic job that gets run automatically by the platform 20 according to a schedule, by detection of events”; and [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”; [0123]: “The application store software ordering capability can include an intuitive interface for browsing and purchasing published software and services, allow a user to purchase software and services for itself or on behalf of an entire group of users, schedule deployments upon purchase or for a date in the future, and the like”); and
based on a current point in time and the schedule data structure, determining that a first network environment of the plurality of network environments is to be designated for creation (see Martinez, [0014]: “the build module allows a developer to create a cloud-computing service (e.g., IaaS, PaaS, and SaaS) comprising one or more cloud-computing resources. The build module may utilize build scripts to build a cloud-computing service from one or more cloud-computing resources, configure a cloud-computing service, or publish a cloud-computing service for consumption”; [0072]: “As in the other components of the platform 20, in the format manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”; [0075]: “A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical "and" operation, within a specified sliding time window in order for the notification actions to be invoked. A match specifies the set of conditions that must be satisfied to match an event”; and [0119]: “In embodiments, the present invention may provide many advantages, including a unified interface to deploy and monitor workloads across internal and external service providers; rapid creation of new workloads and re-architect existing ones for cloud portability and on-demand provisioning”).
Although Martinez explicitly teaches in response to determining that the first network environment is to be designated for creation (see Martinez, [0075]: “A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical "and" operation, within a specified sliding time window in order for the notification actions to be invoked. A match specifies the set of conditions that must be satisfied to match an event”), storing, on a storage device, provisioning metadata associated with the network environment provisioner that is configured to provision the first network resource environment based on the first provisioning metadata (see Martinez, [0067]: “Builder module 29 may be configured to assemble, validate, and publish a cloud-computing service or computer workload for consumption (i.e., use) by a user… a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”; and [0108]: “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like. Each computing workload is instantiated through a customizable workflow”), Martinez does not explicitly teach that the metadata is stored in a predetermined format associated with the network environment provisioner.
Nelson teaches metadata is stored in a predetermined format associated with the network environment provisioner (see Nelson, [0022]: “Metadata related to thin provisioning can include information (such as information of a file system) that keeps track of storage resources that have been allocated”; and [0025]: “The write data and associated metadata according to the common format can be saved to a recovery storage medium, which can be persistent in that the recovery storage medium can maintain its stored content even when power in the storage system is removed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Martinez in view of Nelson by implementing storing metadata in a predetermined format associated with the network environment provisioner.  One would be motivated to do so because Martinez teaches in paragraph [0067]: “assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”, emphasis added.

As per claim 11, Martinez and Nelson teach a computing device, comprising: 
a memory (see Martinez, [0138]: “Computing module 900 might also include one or more memory modules, simply referred to herein as main memory 908”); and 
a processor device coupled to the memory (see Martinez, [0137]: “Computing module 900 might include, for example, one or more processors, controllers, control modules, or other processing devices, such as a processor 904”; and [0138]: “preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 904”) to: 
automatically monitor a schedule data structure over time, the schedule data structure identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated; 
based on a current point in time and the schedule data structure, determine that a first network environment of the plurality of network environments is to be designated for creation; and 
in response to determining that the first network environment is to be designated for creation, store, on a storage device, first network provisioning metadata in a (see claim 1 rejection above).

As per claim 19, Martinez and Nelson teach a method comprising: 
automatically, by a computing device comprising a processing device, monitoring a schedule data structure over time, the schedule data structure identifying a future point in time at which a network environment is to be generated; 
based on a current point in time and the schedule data structure, determining that the network environment is to be designated for creation; and 
in response to determining that the network environment is to be designated for creation, storing, on a storage device, network provisioning metadata in a predetermined format associated with a network environment provisioner that is configured to provision the network environment based on the first network provisioning metadata (see claim 1 rejection above).

DEPENDENT:
As per claims 2 and 12, which respectively depends on claims 1 and 11, Martinez and Nelson teach further comprising: 
over a period of time, identifying, for each respective network environment of the plurality of network environments, a different subset of computing hosts from a pool of computing hosts for the respective network environment (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); 
determining, for each respective network environment, network provisioning metadata for each computing host in the respective subset of computing hosts (see Martinez, [0067]: “The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”; and [0108]: “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like”); 
storing, for each respective network environment, different network provisioning metadata in the predetermined format (see claim 1 rejection above for teaching, motivation, and rationale); and 
notifying, for each respective network environment, a user associated with the respective network environment that the respective network environment is ready to be generated (see Martinez, [0104]: “Step 5 is executing the configured policy action, which could include notification of some set of individuals or other system by phone, email, pager, txt message, event bus, programmed call out, shell script, or other configured mechanism”).
As per claims 3 and 13, which respectively depends on claims 1 and 11, Martinez teaches further comprising identifying, by the computing device based on the schedule data structure, a subset of computing hosts selected from a pool of computing hosts, the subset of computing hosts, according to the schedule data structure, being available for utilization in the first network environment (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies”; and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”).
As per claims 4 and 14, which respectively depends on claims 3 and 13, Martinez teaches wherein the first network environment has a finite duration, and the computing hosts in the subset of computing hosts are available during the entire finite duration (see Martinez, [0068]: “Further, in some embodiments, the builder module 29 will enter the cloud-computing service in repository 30 when it is ready and available for consumption by users”; and [0110]: “For example, the condition may require that the computer workload for backup servers only operate during evening periods. To optimize performance of a computer workload, some embodiments may deploy a pre-determined set of cloud-computing resources to optimize the computer workloads' performance”).
As per claims 5 and 15, which respectively depends on claims 3 and 13, Martinez teaches further comprising: determining, by the computing device, network provisioning metadata for each computing host in the subset of computing hosts, the network provisioning metadata for each computing host comprising: a communication address of a baseboard management controller that controls the computing host; and authentication credentials that authorize communication with the baseboard management controller (see Martinez, [0067], “In embodiments, the metamodel provides a flexible structure to organize metadata and apply the same policies using a combination of system and user supplied metadata that may indicate use of the same policy, however may define the same policy in different ways… The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”; and [0108], “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like”).
As per claims 6 and 16, which respectively depends on claims 1 and 11, Martinez and Nelson teaches further comprising: 
identifying, for the first network environment, a first subset of computing hosts from a pool of computing hosts, and wherein the first network provisioning metadata identifies each computing host in the first subset of computing hosts (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); 
based on a subsequent current point in time and the schedule data structure, determining that a second network environment is to be designated for creation (see Martinez, [0014]: “the build module allows a developer to create a cloud-computing service (e.g., IaaS, PaaS, and SaaS) comprising one or more cloud-computing resources. The build module may utilize build scripts to build a cloud-computing service from one or more cloud-computing resources, configure a cloud-computing service, or publish a cloud-computing service for consumption”; [0072]: “As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”; and [0119]: “In embodiments, the present invention may provide many advantages, including a unified interface to deploy and monitor workloads across internal and external service providers; rapid creation of new workloads and re-architect existing ones for cloud portability and on-demand provisioning”); 
identifying, for the second network environment, a second subset of computing hosts from the pool of computing hosts, wherein the second subset of computing hosts includes at least some computing hosts in the first subset of computing hosts (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); and 
storing, on the storage device, second network provisioning metadata in the predetermined format associated with the network environment provisioner that is configured to provision the second network environment based on the second network provisioning metadata, the second network provisioning metadata identifying each computing host in the second subset of computing hosts (see claim 1 rejection above for teaching, motivation, and rationale).
claims 7, 17 and 20, which respectively depends on claims 1, 11, and 19, Martinez teaches further comprising: 
determining a subset of computing hosts from a pool of computing hosts for the first network environment (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); 
determining at least one switch that is coupled to the subset of computing hosts (see Martinez, [0060]: “enabling a federated constituency of internal and external service providers that can be selected (and switched as needed) to provide best fit and value”); 
determining a designated virtual local area network (VLAN) architecture of a plurality of different VLAN architectures (see Martinez, [0116]: “VLAN management”); and 
initiating one or more commands to the at least one switch to configure the at least one switch to have the designated VLAN architecture (see Martinez, [0010]: “wherein the cloud-computing service performs a computer workload and the cloud-computing service comprises the cloud-computing resource; an adapter configured to connect to the cloud-computing resource to the system and translate a management instruction received from the management module (e.g., intermediate representation of a command from a client) into a cloud application program interface call for the cloud-computing resource”; [0069]: “As noted above, as with the planning module 23 and the builder module 29, the consumption module 32 has access to policy information and other metamodel data that is associated with each workload, such that the workload may be consumed only in a manner that is consistent with such policy information. Thus consumption policies related to permitted time, permitted sets of users, security, pricing, resource consumption rules, and a wide variety of other policies may be maintained by the consumption module based on the policies associated with the workload in the platform 20”; and [0112]: “The screenshot shows the user interface of the manager module allowing a user to issue commands to cloud-computing services, such as stopping, running scripts, creating storage volumes, and attaching storage volumes to the cloud-computing services”).
As per claims 8 and 18, which respectively depends on claims 1 and 11, Martinez teaches further comprising: 
subsequent to the network environment provisioner provisioning the first network environment based on the first network provisioning metadata, monitoring metadata associated with the first network environment (see Martinez, [0012]: “In various embodiments, the management module that manages the cloud-computing service comprises provisioning the cloud-computing service for a virtual private cloud, releasing the cloud-computing service for the virtual private cloud, accounting for usage of the cloud-computing service in the virtual private cloud, or monitoring the cloud-computing service”); 
determining that the metadata associated with the first network environment has changed (see Martinez, [0066]: “In the planner module 23 or in other components of the platform 20 associated with the planner module 23 the user may have access to, or may create or modify, policy information relevant to the computer workloads with which the user can interact in the planner module 23. The policy information may be stored in or associated with a meta model, which may enable the identification, characterization, and storage of a wide range of information, including policy information, that can be associated with a given workload. The metamodel data, including policy information, can be associated with the workload such that throughout the various components of the platform 20, from planning through deployment to a cloud, the workflow can be handled in a manner that is consistent with the metamodel data, and in particular consistent with the policies that are applicable to that workload”); 
automatically generating new network provisioning metadata that corresponds to the change (see Martinez, [0119]: “In embodiments, the present invention may provide many advantages, including a unified interface to deploy and monitor workloads across internal and external service providers; rapid creation of new workloads and re-architect existing ones for cloud portability and on-demand provisioning”; and 
sending a notification to a designated user that the new network provisioning metadata has been generated and is ready to be processed by the network environment provisioner (see Martinez, [0104]: “Step 5 is executing the configured policy action, which could include notification of some set of individuals or other system by phone, email, pager, txt message, event bus, programmed call out, shell script, or other configured mechanism”).
As per claim 9, which depends on claim 8, Martinez further teaches wherein determining that the metadata associated with the first network environment has changed comprises determining that a computing host of the subset of computing hosts has been designated to be removed from the first network environment (see Martinez, [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”); and 
wherein automatically generating the new network provisioning metadata that corresponds to the change comprises automatically generating the new network provisioning metadata to omit any reference to the computing host that has been designated to be removed (see Martinez, [0072]: “As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”).
As per claim 10, which depends on claim 8, Martinez further teaches wherein determining that the metadata associated with the first network environment has changed comprises determining that an additional computing host is to be added to the first network environment (see Martinez, [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”); and 
wherein automatically generating the new network provisioning metadata that corresponds to the change comprises automatically generating the new network provisioning metadata to include network provisioning metadata that identifies the additional computing host (see Martinez, [0072]: “As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”).


Conclusion
7.	For the reasons above, claims 1-20 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 3, 2022